                                       Case 2:20-cv-01207-RFB-DJA Document 8
                                                                           7 Filed 08/25/20
                                                                                   08/24/20 Page 1 of 2



                                   1   Jordan T. Smith, Esq., Bar No. 12097
                                       jts@pisanellibice.com
                                   2   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   3   Las Vegas, NV 89101
                                       Telephone: 702.214.2100
                                   4   Facsimile: 702.214.2101

                                   5   Attorneys for Defendant
                                       Mary Jane's CBD Dispensary, Inc.
                                   6
                                   7
                                                                    UNITED STATES DISTRICT COURT
                                   8
                                                                            DISTRICT OF NEVADA
                                   9
                                  10
                                       SHELLI KELLER, individually and on behalf            CASE NO.: 2:20-cv-01207-RFB-DJA
                                  11   of all others similarly situated,
                                                                                            STIPULATION AND ORDER FOR
400 SOUTH 7TH STREET, SUITE 300




                                  12                                 Plaintiff,             EXTENSION OF TIME FOR
  LAS VEGAS, NEVADA 89101
    PISANELLI BICE PLLC




                                       v.                                                   DEFENDANT TO RESPOND TO
                                  13                                                        THE COMPLAINT
                                       MARY JANE'S CBD DISPENSARY, INC.,
                                  14   d/b/a MARY JANE'S CBD DISPENSARY,                    (SECOND REQUEST)
                                                              Defendant.
                                  15
                                  16
                                  17          Defendant Mary Jane's CBD Dispensary, Inc. ("Defendant") and Plaintiff Shelli Keller
                                  18   ("Plaintiff"), by and through their respective counsel of record, hereby stipulate and agree,
                                  19   pursuant to Local Rules 6-1, 6-2, and 7-1, and subject to this Court's approval, to an extension of
                                  20   time for Defendant to answer, move or otherwise respond to Plaintiff's Complaint (Doc. #1) until
                                  21   September 11, 2020.
                                  22          This is the parties’ second request. On July 22, 2020, the Court granted the parties’ first
                                  23   request and extended the deadline to August 28, 2020. (Doc. #6.) The reason for this additional
                                  24   14-day extension is to allow the parties to continue their efforts at a possible resolution of the case
                                  25   and, if necessary, for Defendant to prepare and file a response to the Complaint.
                                  26
                                  27
                                  28
                                       Case 2:20-cv-01207-RFB-DJA Document 8
                                                                           7 Filed 08/25/20
                                                                                   08/24/20 Page 2 of 2



                                   1   Therefore, the parties agree that there is good cause to grant an extension of time for Defendant to

                                   2   answer, move or otherwise respond to Plaintiff's Complaint up to, and including, September 11,

                                   3   2020.

                                   4   Dated this 24th day of August, 2020.          Dated this 24th day of August, 2020.

                                   5   PISANELLI BICE PLLC                           KAZEROUNI LAW GROUP, APC

                                   6
                                       By:     /s/ Jordan T. Smith                   By:    /s/ Gustavo Ponce
                                   7           Jordan T. Smith, Esq., #12097                Gustavo Ponce, Esq. #15084
                                               400 South 7th Street, Suite 300              6069 S. Fort Apache Road, Suite 100
                                   8           Las Vegas, Nevada 89101                      Las Vegas, Nevada 89148

                                   9   Attorneys for Defendant Mary Jane's            Attorneys for Plaintiff Shelli Keller
                                       CBD Dispensary, Inc.
                                  10
                                  11
                                                                                    IT IS SO ORDERED:
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101
    PISANELLI BICE PLLC




                                  13
                                  14                                                UNITED
                                                                                    UNITED STATES
                                                                                           STATESDISTRICT JUDGE
                                                                                                  MAGISTRATE  JUDGE

                                  15                                                CASE NO..: 2:20-cv-01207-RFB-DJA
                                  16                                                           August 25, 2020
                                                                                    DATED:
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
